Citation Nr: 1741922	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II.

2. Entitlement to an increased rating in excess of 10 percent for eczema, onychomycosis and tinea pedis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDINGS OF FACT

1. The evidence does not indicate that the Veteran's diabetes mellitus required regulation of his activities at any point during the appeal period. 

2. The evidence of record does not indicate that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3. The Veteran's eczema, tinea pedis and onychomycosis do not cover more than 20 percent of his body, nor is there proven use of systemic therapy for the past 12-month period. 


CONCLUSIONS OF LAW

1. The claim for a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.  38 C.F.R. §§ 3.655, 4.119, Diagnostic Code (DC) 7913 (2016).

2. The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected eczema, tinea pedis and onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil jobs.  38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Diabetes Mellitus 

The Veteran argues that his currently-assigned rating does not accurately reflect the severity of his service-connected diabetes mellitus. 

The Veteran's diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but non-compensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

The Veteran was afforded a VA examination in January 2010.  He was on a restricted carbohydrate diet and oral hypoglycemic therapy.  Although he reported a couple hypoglycemic episodes per month, he had no visits to his diabetic care provider or hospitalizations due to ketoacidosis of hypoglycemic reactions in the year prior.  The Veteran's activities were not restricted because of his diabetes mellitus.  

A contract examination was performed in November 2010.  The Veteran's diabetes mellitus was managed by a restricted diet, and an oral hypoglycemic agent, taken twice daily.  He visited his diabetic care provider every three months.  The Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  

During the May 2016 VA examination it was noted the Veteran's diabetes mellitus was managed by a restricted diet, oral hypoglycemic agents and once per day insulin injections.  He visited his diabetic care provided less than twice per month and he had no hospitalizations due to episodes of ketoacidosis.  He had diabetic peripheral neuropathy and retinopathy.  The examiner concluded the Veteran's diabetes mellitus and complications of diabetes did not impact his ability to work.  Moreover, there was no indication that a doctor prescribed restriction of activities due to his condition. 

The VAMC treatment records are consistent with the findings of the VA examinations-with no noted evidence of regulation of his activities. 

In November 2010, the Veteran submitted a statement indicating his diabetes mellitus required a change of, and increase, in medication.  A dietician also gave him an exercise plan and a new low salt, low calorie and high fiber meal plan. 

As noted, a rating in excess of 20 percent requires the need for the regulation of activities to treat diabetes mellitus.  This has not been shown by the record at any time, and since each schedular rating in excess of 20 percent requires the regulation of activities to treat diabetes mellitus, a higher schedular rating is not warranted at any time during the course of the Veteran's appeal.

On review of the evidence of record, the Board finds no indications that the Veteran's activities required regulation, ordered by a medical professional, to control his diabetes mellitus.  Moreover, there is no evidence that the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions requiring either hospitalization, or twice a month visits to a diabetic care provider.  Therefore, there is no evidence to support a 40, 60, or 100 percent schedular rating under Diagnostic Code 7913. 

Having carefully considered the claim and applying the law, the Board finds that the preponderance of the evidence does not support increased evaluation in excess of 20 percent for diabetes mellitus.

Eczema 

The Veteran asserts that his eczema, onychomycosis, and tinea pedis warrant a rating higher than 10 percent. 

Initially, eczema, tinea pedis and onychomycosis were rated along with the Veteran's diabetes mellitus and considered noncompensable.  In a February 2017 rating decision, a separate rating of 10 percent was awarded for the noted conditions, effective October 20, 2016. 

The above conditions have been rated under Diagnostic Code 7806, which provides a 10 percent rating for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for a condition covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a condition covering More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Court held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  

The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  

Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

VA treatment records show a history of dermatitis or eczema and problems with the Veteran's toenails.  No percentage of the body affected by the skin conditions is documented within the records.  Treatment for eczema and tinea pedis included topical creams and powders.  Nail debridement was the only documented treatment for onychomycosis.  

During the October 2016 VA examination, the examiner noted that the Veteran's eczema covered 5 to 20 percent of his total body and less than five percent of exposed area.  Other infects of the skin covered less than 5 percent of total body area and none of the exposed area.  The onychomycosis caused thickening of all toenails with different degrees of a yellowish hue.  He used topical corticosteroids and other topical medications on a constant basis to manage his eczema and tolfanatre power for tinea pedis.  There was no indication his skin conditions required treatments or procedures other than topical medications. 

As noted above, the Veteran was afforded a VA examination in January 2010 for diabetes mellitus.  The examiner noted he had thick, yellowed toenails and maceration (peeling skin) between his toes.  There was no mention of eczema. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for his skin conditions and onychomycosis.  The Board finds that the most probative evidence of record regarding the severity and treatment of his conditions is the October 2016 VA examination reports. 

 The evidence does not show the Veteran's conditions covered 20 percent or more of his entire body or of the exposed areas.  Nor is there evidence indicating the Veteran requires systemic therapy; as noted above, topical corticosteroids are not considered systemic therapy in this instance because his conditions do not affect (and therefore, treatment is not applied to) the body as whole.  Moreover, the evidence does not show the Veteran's conditions warranted a compensable rating prior to October 20, 2016, as there is no evidence prior to that date demonstrating how much of his body was affected. 

In sum, the criteria for higher ratings have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. §5107(b).


ORDER

An increased rating for diabetes mellitus II is denied. 

An increased rating for eczema, tinea pedis and onychomycosis is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


